DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 2013/0118896), of record by Applicant.
	Regarding independent claim 1, Foster et al. (’896) teaches in figure 1 and in paragraphs 0007-0066, a method of evaluating a region of a sample that includes a first sub- 2region having a first milling rate and a second sub-region, adjacent to the first sub-region, having 3a second milling rate different than the first milling rate, the method comprising: 4milling the region by scanning a focused ion beam over the region a plurality of 5iterations to etch the region to a desired depth.
Foster (‘896) does not teach each time the focused ion beam is 6scanned over the region the beam is scanned over a first sub-region at a first scan rate and then 7scanned over the second sub-region at a second scan rate different than the first scan rate.
Further regarding claim 1, Foster (‘896) teaches in paragraph 0038 (also claim 19), adjusting one or more operational characteristics of the ion beam mill to selectively remove each of the one or more materials at respective predetermined rate; and the layer of the sample or portions thereof that may be made up of one or more materials, which could be used to derive the claimed limitation of focused ion beam is 6scanned over the region the beam is scanned over a first sub-region at a first scan rate and then 7scanned over the second sub-region at a second scan rate different than the first scan rate for the purpose of efficiently selectively removing one or more materials in a layer of a sample.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Foster for the purpose of efficiently selectively removing one or more materials in a layer of a sample.
1	Regarding claim 2, Foster et al. (’896) teaches the first 2scan rate and second scan rate are chosen such that the milling step etches, over the plurality of 3iterations, both the first and second sub-regions to the same desired depth (see selectively removing one or more materials leaves substantially uniform or even underlying surface, paragraph 0066).  
Regarding claim 3, Foster et al. (’896) teaches placing the sample in the ion beam mill; operating the ion beam mill; adjusting one or more operational characteristics of the ton beam mill to selectively remove each of the one or more materials at respective predetermined rate; acquiring surface data from the top surface of the sample; and repeating steps of placing to acquiring until a predetermined number of layers has been removed, wherein the layer of the sample or portions thereof may be made up of one or more materials and selectively removing one or more materials leaves substantially uniform or even underlying surface (see paragraphs [0038], [0066], claims 19, 21 and figure 1), which could be derived to the claimed the region further includes a third sub-region adjacent to at least one of the first or 3second sub-regions and having a third milling rate different from each of the first and second 4milling rates; 5each time the focused ion beam is scanned over the region in the milling step, the 6beam is further scanned over the third sub-region at a third scan rate different than the first and 7second scan rates; and 8wherein the first, second and third scan rates are selected such that the milling 9step etches, over the plurality of iterations, each of the first, second and third sub-regions to the 10same desired depth.  
Regarding claim 4, Foster et al. (’896) teaches the step of removing a layer of constant thickness from a top surface of the sample is repeated one or more times to remove a layer of constant thickness (see claim 20), which could be derived to the claimed each 2iteration of the milling step removes approximately one atomic layer of material or less from 3each of the first and second sub-regions.  
Regarding claim 5, Foster et al. (’896) teaches placing the sample in the ion beam mill; operating the ion beam mill; acquiring surface data from the top surface of the sample; and repeating steps of placing to acquiring until a predetermined number of layers has been removed (see claims 19, 21), which could be derived to the claimed milling step is repeated at least many thousands of times in order to mill the region to the desired depth.  
Regarding claims 6-7, Foster et al. (’896) teaches adjusting one or more operational characteristics of the ion beam mill to selectively remove each of the one or more materials at respective predetermined rate; and the layer of the sample or portions thereof that may be made up of one or more materials (see paragraph [0038], claim 19 and figure 1), which could be derived to the claimed the first 2 sub-region comprises a first geometry and the second sub-region comprises a second geometry 3different than the first geometry (claim 6) and the first 2milling rate is faster than the second milling rate and the first scan rate is faster than the second 3scan rate (claim 7).
Regarding independent claim 8, Foster et al. (’896) teaches in figure 1 and in paragraphs 0007-0066, a system comprising: a vacuum chamber; a sample residing on a rotatable cooled stage in a vacuum chamber; an ion beam source, wherein using the ion beam source with both reactive and non-reactive gases, the source gas is ionized and the positive ions are extracted and accelerated toward the sample; and a processor and a memory coupled to the processor, the memory including a plurality of computer-readable instructions that, when executed by the processor, cause the system to: place the sample in the ion beam mill; operate the ion beam mill; acquire surface data from the top surface of the sample; and repeat steps of placing to acquiring until a predetermined number of layers has been removed (see paragraph [0007] and claims 12, 19, 21).
Foster (‘896) does not teach a system comprises a processor and a memory coupled to the processor, the memory including a plurality of computer-readable instructions that, when executed by the processor, cause the system to mill a region, wherein each time a focused ion beam is scanned over the region the beam is scanned over a first sub-region at a first scan rate and then scanned over the second sub-region at a second scan rate different than the first scan rate.
Further regarding claim 8, Foster (‘896) teaches in paragraph 0038 (also claim 19) adjusting one or more operational characteristics of the ion beam mill to selectively remove each of the one or more materials at respective predetermined rate: and the layer of the sample or portions thereof that may be made up of one or more materials which could be derived to the claimed processor and a memory coupled to the processor, the memory including a plurality of computer-readable instructions that, when executed by the processor, cause the system to mill a region, wherein each time a focused ion beam is scanned over the region the beam is scanned over a first sub-region at a first scan rate and then scanned over the second sub-region at a second scan rate different than the first scan rate for the purpose of for the purpose of efficiently selectively removing one or more materials in a layer of a sample.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Foster for the purpose of efficiently selectively removing one or more materials in a layer of a sample.
Claims 9-14 are similar to claims 2-7 above and are thus similarly rejected.

Regarding independent claim 15, Foster et al. (’896) teaches in figure 1 and in paragraphs 0007-0066, a method comprising the steps of: placing a sample in an ion beam mill; operating the ion beam mill; acquiring surface data from the top surface of the sample: and repeating steps of placing to acquiring until a predetermined number of layers has been removed (see claims 19, 21).
 Foster (‘896) does not teach a method comprises the step of milling a region by scanning a focused ion beam over a first sub-region of the region having a first milling rate X times and scanning the focused ion beam over a second section of the region having a second milling rate different than the first milling rate Y times, where X and Y are selected to compensate for the difference between the first and second milling rates such that the region is milled a substantially uniform amount.
Further regarding claim 15, Foster (‘896) teaches in paragraph 0038 (also claims 19 and 21), placing the sample in the ion beam mill; operating the ion beam mill; adjusting one or more operational characteristics of the ion beam mill to selectively remove each of the one or more materials at respective predetermined rate; acquiring surface data from the top surface of the sample; and repeating steps of placing to acquiring until a predetermined number of lavers has been removed, wherein the layer of the sample or portions thereof may be made up of one or more materials and selectively removing one or more materials leaves substantially uniform or even underlying surface which could be derived to the claimed step of milling a region by scanning a focused ion beam over a first sub-region of the region having a first milling rate X times and scanning the focused ion beam over a second section of the region having a second milling rate different than the first milling rate Y times, where X and Y are selected to compensate for the difference between the first and second milling rates such that the region is milled a substantially uniform amount for the purpose of for the purpose of efficiently selectively removing one or more materials in a layer of a sample.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Foster for the purpose of efficiently selectively removing one or more materials in a layer of a sample.
Claims 16-17 are similar to claims 4-5 above and are thus similarly rejected.
Regarding independent claim 18, Foster et al. (’896) teaches in figure 1 and in paragraphs 0007, 0066, and claims 12,19, and 21, a system comprising: a vacuum chamber; a sample residing on a rotatable cooled stage in the vacuum chamber: an
ion beam source, wherein using the ion beam source with both reactive and non-reactive gases, the source gas is ionized and the positive ions are extracted and accelerated toward the sample; and a processor and a memory coupled to the processor, the memory including a plurality of computer-readable instructions that,
when executed by the processor, cause the system to: place the sample in the ion beam mill; operate the ion beam mill; acquire surface data from the top surface of the sample: and repeat steps of placing to acquiring until a predetermined number of layers has been removed.
	Foster (‘896) does not teach a method comprises the step of milling a region by scanning a focused ion beam over a first sub-region of the region having a first milling rate X times and scanning the focused ion beam over a second section of the region having a second milling rate different than the first milling rate Y times, where X and Y are selected to compensate for the difference between the first and second milling rates such that the region is milled a substantially uniform amount.
Further regarding claim 18, Foster (‘896) teaches placing the sample in the ion beam mill; operating the ion beam mill; adjusting one or more operational characteristics of the ion beam mill to selectively remove each of the one or more materials at respective predetermined rate: acquiring surface data from the top surface of the sample; and repeating steps of placing to acquiring until a predetermined number of layers has been removed, wherein the layer of the sample or portions thereof may be made up of one or more materials and selectively removing one or more materials leaves substantially uniform or even underlying surface (see paragraphs [0038]. [0066], claims 19, 21 and figure 1) which could be derived to the claimed step of milling a region by scanning a focused ion beam over a first sub-region of the region having a first milling rate X times and scanning the focused ion beam over a second section of the region having a second milling rate different than the first milling rate Y times,
where X and Y are selected to compensate for the difference between the first and second milling rates such that the region is milled a substantially uniform amount for the purpose of efficiently selectively removing one or more materials in a layer of a sample.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Foster for the purpose of efficiently selectively removing one or more materials in a layer of a sample.
Claims 19-20 are similar to claims 4-5 above and are thus similarly rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879